Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 10/06/2021.  In the Amendment, applicant amended claim 1-6, 9-12, 14-16, 18 and 20.     As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 15-20, and further withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-20.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-14 and 16-20 are pending.
Claim 15 are allowable.
 2-3, 6, 11 and 16-20 are objected.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  Claims 16-20 recites the language of “The computer readable storage medium of claim 15”, wherein these claims ought to include the language of “The computer readable storage medium not consisting of signals per se of claim 15”.  Appropriate correction is required.


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-, 4-5, 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zircher et al. (US PGPUB 2016/0110406, hereinafter Zircher), in view of Ross et al. (US Patent 9,235,607, hereinafter Ross) and further in view of Randal et al. (US PGPUB 2005/0223043, hereafter Randal).
As per as claim 1, Zircher discloses:
(Currently amended) A computing technology method for detecting data inconsistency, the method comprising:
 	selecting a cutoff time value T0 (Zircher, e.g., [0021], “…define a schedule to ensure that validation of components...” and [0053], “…aggregated for block 414 over a predetermined period of time as shown in report…”);
 	scanning data entities stored in each of two repositories, the data entities having data portions which include states (Zircher, e.g., [abstract], [0003], [0035-0038], “…checks may differ compared with a validation relating to management of monitoring changes in a file directory…knowledge data may be used by the data consistency component 202 to match a portion or portions of data of a data store with a portion or portions of data of another data store…”);
 	adding to a skipped list any scanned data entities which exist in both
components but were modified in one or both repositories after T0 (Zircher, e.g., [0018-0021], [0035], “a file directory component is being checked for consistency, a portion of data related to a validatable component may be evaluated across data stores of the local component…”) (checking data entities after replication);
 	adding to the skipped list any scanned data entities which exist in only one of the components (Zircher, e.g., [0018-0022], “…analyzing data and making a 
 	comparing data portions of scanned data entities which exist in both repositories and are not in the skipped list, and triggering an inconsistency alarm if any compared data portions differ from one another (Zircher, e.g., [0034-0038], “…component 202 may compare portions of data (e.g., tables, columns, lines, rows, etc.) obtained from the plurality of data stores using knowledge data to identify inconsistencies between data stores…”); and
 	performing one or more rescanning phases to compare data entities which are in the skipped list (Zircher, e.g., [0032-0038], “…detected inconsistencies/error entries…re-execution of failed validations (e.g., before or after remediation occurs)).
 	To make records clearer regarding to the language of “selecting/identify cutoff time value of period of time (T0)” and “scanned data entities” (although as stated above, Zircher functional disclose the features of selecting time value of T0 and scanned entities data).
 	However Ross, in an analogous art, discloses “selecting/identify cutoff time value of period of time (T0)” (Ross, e.g., figs. 6A-6B, [col. 11-col. 12, lines 43-42], “…values of entities change over time. T1, T2, T3 and T4 represent different points of time. The entity values shown in FIG. 6A correspond to the values for the entities after  and “scanned data entities” (Ross, e.g., [col. 4-5, lines 46-24], “…scans a set of databases (e.g., the Entity Database replicas) for rows of the databases that need to be synced…If the attempt to perform the write operation on all replicas of the database fails, the entity is marked as needing to be synced, and the Backend Process eventually identifies this entity as needing to be synced (e.g., during a scan of the databases) and performs a sync operation to synchronize the entity across the replicas of the database…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Ross and Zircher to generating test data that simulates a replication datastore through plurality of entities in order to solve the problem or inaccurate data during the replication between different components (Ross, e.g., [col.1, lines 17-63]).
	To further clarify the features of “compares data entities between data stores/repositories in the skipped list”.
	However Randal, in an analogous art, discloses “compares data entities between data stores/repositories in the skipped list” (Randal, e.g., [0024-0025], “…verification that the backup made of a database is self consistent and useable to recover the original database should the original database fail…”) and [0037-0039], “…The transaction log may contain both completed transactions, that is, both started and committed, as well as incomplete transactions, that were started but not committed. Randal, Ross and Zircher to check a database backup, the database must be reconstituted from the database backup, the transaction log must be applied to the reconstituted database backup to recover a database to the state that existed when the database backup operation was complete to archiving in perform a full backup of a database if redo the complete backup if there was any failover  (Randal, e.g., [0010-0013]). 

As per as claim 4, the combination of Randal, Ross and Zircher disclose:
The method of claim 1, wherein the method is performed without requiring downtime from any service that updates the data entities (Zircher, e.g., [0018-0022], [0040], (update to today)).

As per as claim 5, the combination of Randal, Ross and Zircher disclose:
The method of claim 1, wherein only actual data inconsistencies trigger the inconsistency alarm (Zircher, e.g., [0018-0022]), (report any error or inconsistency data)), and further see (Randal, e.g., [0024-0025).


As per as claim 7, the combination of Randal, Ross and Zircher disclose:
The method of claim 1, wherein the method verifies data consistency across data repositories after a restore (Zircher, e.g., [0018-0022], “…analyzing data and making a decision to improve processing for the data consistency…monitors data and or performance of validations by local components …”) and see [0032-0038], “…capturing/logging of results (e.g., detected inconsistencies/error entries or alternatively detection and logging of normal entries) and inconsistency correction…re-execution of failed validations…”).

As per as claim 8, the combination of Randal, Ross and Zircher disclose:
 The method of claim 1, wherein the method detects data at least one inconsistency without restricting data use to only a single-data-store and without a data-size-proportional-downtime restriction (Zircher, e.g., [0032-0038], (…capturing/logging of results (e.g., detected inconsistencies/error entries or alternatively detection and logging of normal entries) and inconsistency correction…validation rule…”).

As per as claim 9, the combination of Randal, Ross and Zircher disclose:
The method of claim 1, wherein the compared data portions include only data seen by users (Zircher, e.g., [0032-0038], “…capturing/logging of results… detected inconsistencies/error entries…) and further see (Randal, e.g., [0024-0025], disclose comparing, and [0059] disclose user interface, and user input, modify).

Claims 10 and 13-14 are  essentially the same as claims 1 and 4-5 except that they set forth the claimed invention as computer readable medium rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1 and 4-5.

Allowable Subject Matter
The prior arts do not teach wherein each of the one or more rescanning phases fetches a recent state of a data entity twice from the repository in an interleaved order, wherein for cases in which an entity was added to the skipped list because the entity existed in both repository but was modified in one or both repositories after T0, the fetched entity states are compared for inconsistency if the entity state did not change in at least one repository during the fetches and otherwise the entity is left in the skipped list, and wherein for cases in which an entity was added the skipped list because the entity existed in only one of the repositories the fetched entity states are compared for inconsistency if the entity state did not change in either repository during the fetches and otherwise the entity is left in the skipped list. Per the instant office action, claims 2-3, 6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable all of the limitations of the base claim and any intervening claims.

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 10/06/2021 with respect to claims 1, 4-5, 7-10 and 13-14 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163